Citation Nr: 0630950	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-30 725	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss.  This case was 
previously before the Board in August 2005, at which time it 
was remanded for additional development of the record.  By 
decision dated in March 2006, the Board granted service 
connection for bilateral sensorineural hearing loss, and 
denied service connection for conversational range hearing 
loss.  In June 2006, the Board, acting on its own motion, 
ordered reconsideration of its March 2006 decision.  


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran has current hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service; nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to five elements of a "service connection" claim.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   

The VA satisfied its duty to notify by means of a February 
2004 letter from the RO to the appellant.  The letter 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession, pertinent to 
the appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of the benefit sought.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  

As noted above, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, appropriate 
VCAA notice was issued in February 2004, prior to the 
unfavorable AOJ decision in April 2004 that is the basis of 
this appeal.  As such, there is no Pelegrini defect in the 
timing of issuance of the VCAA notice.  

Duty to assist

With regard to the duty to assist, the record contains 
private medical records and the reports of VA examination.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record.  
The Board finds nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.

The evidence supporting the veteran's claim consists of a 
statement from a private audiologist and the veteran's 
statements to the effect that he sustained noise exposure 
during service.  The veteran asserts that he was exposed to 
the firing of various weapons and the noise from helicopters 
while he was in service.  He also stated during the December 
2005 VA examination that he participated in war games and 
that a simulated grenade went off near him and that it caused 
temporary loss of hearing and ringing in his ears.  

The Board observes that a private audiologist concluded, 
following audiometric testing in December 2003, that the 
veteran had a slight bilateral high frequency sensorineural 
hearing loss.  Based on the veteran's history of being 
exposed to the noise of rifles, machine guns and helicopters 
during service, the examiner concluded that it was quite 
likely that this was the beginning of his hearing decrease.  
It was opined that the type and degree of the veteran's 
hearing level was consistent with noise-induced hearing loss.

The evidence against the veteran's claim includes the service 
medical records and the results of the VA audiometric 
examination conducted in December 2005.  The service medial 
records are negative for complaints or findings of a hearing 
loss.  The December 2005 audiometric test disclosed that the 
hearing threshold levels in decibels in the right ear were 
15, 10, 10, 15 and 25, at 500, 1000, 2,000, 3,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels were 15, 0, 5, 10 and 
20.  The veteran's speech recognition score using the 
Maryland CNC word list was 96 percent in the right ear, and 
98 percent in the left ear.  The examiner commented that the 
test established that the veteran had a slight high frequency 
hearing loss for the higher frequencies, but that the hearing 
loss did not meet the criteria for disability under VA 
regulations.  In this regard, the Board concedes that a 
hearing loss has been demonstrated.  It must be emphasized, 
however, that there is a distinction between hearing loss and 
hearing loss disability.  In order for service connection to 
be granted, hearing loss disability, as defined by 38 C.F.R. 
§ 3.385, must be demonstrated.  Clearly, that has not been 
shown in this case.  

As noted above, the December 2003 report from the private 
physician shows hearing loss.  The audiometric test was 
depicted in graph form.  The Court has held that the Board 
may not interpret graphical representations of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Thus, even conceding that the veteran was exposed to acoustic 
trauma in service, the fact remains that hearing loss 
"disability" has not been shown.  There is no basis, 
therefore, on which a grant of service connection may be 
based.  The Board concludes, accordingly, that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the existence of a 
hearing loss disability.  The preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss.  


ORDER

Service connection for bilateral hearing loss is denied.



			
	MILO H. HAWLEY 	KATHLEEN K.GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


